 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Michael Brown,                                No. CV-18-00620-TUC-MSA
10                    Plaintiff,                       ORDER
11       v.
12       Commissioner      of      Social   Security
         Administration,
13
                      Defendant.
14
15            Plaintiff Michael Brown filed this action pursuant to 42 U.S.C. § 405(g) seeking
16   judicial review of a final decision by the Commissioner of Social Security. (Doc. 1.)

17   Before the Court are Brown’s opening brief, the Commissioner’s response brief, and
18   Brown’s reply brief. (Docs. 18, 19, 20.) For the following reasons, the Court will reverse

19   and remand for reevaluation of Brown’s application.

20                                           Background
21   I.       Procedural History
22            Brown applied for supplemental security income on November 10, 2014, claiming

23   the same date as his disability onset date. AR 67, 253.1 His application was denied on

24   April 20, 2015, and again on reconsideration on October 7, 2015. AR 66, 79. On

25   November 17, 2015, Brown requested a hearing before an administrative law judge

26   (“ALJ”). AR 113. At the hearing, held on November 1, 2017, Brown and a vocational
27   expert (“VE”) appeared and testified. AR 33–65. On January 4, 2018, the ALJ issued a
28
     1
              “AR” refers to the Certified Administrative Record.
 1   written decision finding Brown not disabled. AR 16–26. On October 30, 2018, the
 2   Appeals Council denied review. AR 1–4. Brown filed this lawsuit on December 28, 2018,
 3   seeking judicial review of the ALJ’s decision. (Doc. 1.)
 4   II.    Factual Background
 5          Brown underwent a laminectomy and lumbar fusion in 2006. AR 275. He has a
 6   history of moderate levoscoliosis. AR 1317. He has had three surgeries on his left knee.
 7   AR 408, 466. He needs a full right-knee replacement, but his hepatitis C has delayed the
 8   surgery. AR 247, 1100. Brown also has a history of mental illness, including bipolar
 9   disorder, depressive disorder, anxiety disorder, anger problems, and auditory
10   hallucinations. AR 1277, 1977, 1989. He has a history of alcohol abuse and daily
11   intravenous use of methamphetamine. AR 328, 375, 380. He completed high school and
12   has an associate’s degree in Sociology. AR 40, 589. Brown, who is 51 years old, has spent
13   approximately 20 years in prison. AR 67, 252.
14   III.   ALJ Hearing
15          At the hearing, Brown testified that he suffers from both physical and mental
16   symptoms. AR 43. As to his physical symptoms, Brown explained that he has undergone
17   back surgery and three surgeries on his left knee, and that he needs a total surgical
18   replacement of his right knee. AR 45, 47. He stated that he can lift between 20 and 40
19   pounds but that he feels pain every time he lifts something, and that he can stand for
20   “maybe” 15 to 20 minutes at a time. AR 45. As to his mental symptoms, Brown testified
21   that he experiences paranoid delusions, including a belief that the government is “plotting”
22   to harm him. AR 43. He stated that although his medications help, his paranoid thoughts
23   do not completely disappear. AR 43. Brown explained that he has significant problems
24   focusing and that he cannot sit for lengthy periods of time because his mind races
25   constantly. AR 52, 54.
26          The ALJ asked the VE about two hypothetical claimants with Brown’s age,
27   education, and work history. AR 58–60. The first claimant could perform light work with
28   the following exertional limitations: he could push and pull with his right lower extremity


                                                -2-
 1   only occasionally; he must be allowed the use of a cane; he could be exposed to uneven
 2   terrain, unprotected heights, extreme cold, or vibration only seldomly or rarely; he could
 3   climb ramps and stairs only occasionally and never climb ladders, ropes, or scaffolds; and
 4   he could frequently balance, stoop, bend at the waist, and crouch. AR 58. The first
 5   claimant also had non-exertional limitations: he could be assigned only simple tasks which
 6   can be learned in 30 days or less or by a brief demonstration; the tasks assigned must be
 7   subject to minimal change; and he could have only occasional contact with coworkers and
 8   supervisors and no contact with the public. AR 58. The VE testified that the first claimant
 9   could not perform Brown’s past work but could perform other work in the national
10   economy, including hand packager, laundry folder, and small parts assembler. AR 58–59.
11          The second claimant had the same limitations as the first, except that the second
12   claimant was limited to sedentary work. AR 59. The VE testified that the hypothetical
13   claimant could not perform Brown’s past work but could perform work as a document
14   preparer, final assembler, and bench hand. AR 59–60. The VE confirmed that her
15   testimony was consistent with the Dictionary of Occupational Titles and Selected
16   Characteristics of Occupations. AR 60.
17   IV.    ALJ Decision
18          The ALJ followed the five-step sequential evaluation process for determining
19   whether an individual is disabled. AR 17–26. At step one, the ALJ found that Brown had
20   not engaged in substantial gainful activity since the date of his application. AR 18. At
21   step two, the ALJ found that Brown has the following severe impairments: bipolar, anxiety,
22   substance abuse, and personality disorders, lumbar degenerative disc disease, and
23   osteoarthritis. AR 18–19. At step three, the ALJ found that Brown does not have an
24   impairment or combination of impairments that meets or medically equals the severity of
25   one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 19–20.
26          Between steps three and four, the ALJ found that Brown has the same residual
27   functional capacity (“RFC”) as the first hypothetical claimant. AR 20–21. In determining
28   the RFC, the ALJ found that Brown’s symptom testimony was inconsistent with the


                                                -3-
 1   medical evidence. AR 21. The ALJ gave “some weight” to the opinion of non-examining
 2   agency physician Dr. Melvin Roberts that Brown can perform light work with some
 3   limitations and “less weight” to the opinions of non-examining agency physician Dr.
 4   Charles Combs that Brown is limited to sedentary work. AR 24. At step four, the ALJ
 5   found that Brown has no past relevant work. AR 24. At step five, the ALJ, considering
 6   Brown’s age, education, work experience, and RFC, found that Brown can perform other
 7   work in the national economy, and, therefore, that Brown is not disabled. AR 25–26.
 8                                        Legal Standard
 9          A person is “disabled” within the meaning of the Social Security Act if she is unable
10   “to engage in any substantial gainful activity by reason of any medically determinable
11   physical or mental impairment which can be expected to result in death or which has lasted
12   or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.
13   § 423(d)(1)(A). “When considering a claim for disability benefits, the Social Security
14   Administration is required to conduct a now-familiar five-step sequential evaluation
15   process to determine whether a claimant is disabled and eligible for benefits.” Shaibi v.
16   Berryhill, 883 F.3d 1102, 1106 (9th Cir. 2017). The claimant bears the burden of proof at
17   steps one through four; the Commissioner bears the burden at step five. Barnes v. Berryhill,
18   895 F.3d 702, 703 n.3 (9th Cir. 2018) (citing Tackett v. Apfel, 180 F.3d 1094, 1098 (9th
19   Cir. 1999)).
20          At the first step, the ALJ determines whether the claimant is engaged in “substantial
21   gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). If yes, the ALJ will find the claimant not
22   disabled. Id. At the second step, the ALJ considers whether the claimant has a “severe”
23   physical or mental impairment, or a combination of impairments that is “severe,” that has
24   lasted at least one year. Id. §§ 404.1520(a)(4)(ii), 404.1509. If not, the ALJ will find the
25   claimant not disabled. Id. § 404.1520(a)(4)(ii). At the third step, the ALJ considers
26   whether the claimant’s impairments meet or equal one of the medical conditions listed in
27   20 C.F.R. Part 404, Subpart P, Appendix 1. Id. § 404.1520(a)(4)(iii). If yes, the ALJ will
28   find the claimant disabled. Id.


                                                -4-
 1          If the ALJ does not find the claimant disabled at the third step, before proceeding to
 2   the fourth step, the ALJ will determine the claimant’s RFC—i.e., what the claimant can
 3   still do despite her limitations. See Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017);
 4   20 C.F.R. § 404.1545(a)(1). At the fourth step, the ALJ considers whether the claimant
 5   has the RFC to perform her “past relevant work.” 20 C.F.R. § 404.1520(a)(4)(iv). If yes,
 6   the ALJ will find the claimant not disabled. Id. At the fifth step, the ALJ considers the
 7   claimant’s RFC, age, education, and work experience and determines whether the claimant
 8   “can make an adjustment to other work.” Id. § 404.1520(a)(4)(v). If yes, the ALJ will find
 9   the claimant not disabled; if not, the ALJ will find the claimant disabled. Id.
10          The ALJ’s decision to deny disability benefits is subject to harmless-error review,
11   Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017), and must be affirmed “unless it is
12   not supported by substantial evidence or is based on a legal error,” Wellington v. Berryhill,
13   878 F.3d 867, 871 (9th Cir. 2017). “Substantial evidence ‘is more than a mere scintilla,’
14   but less than a preponderance.” Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018)
15   (quoting Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (per curiam)). “A reviewing
16   court may only consider the reasons provided by the ALJ in the disability determination
17   and ‘may not affirm the ALJ on a ground upon which he did not rely.’” Id. (quoting
18   Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)).
19                                            Discussion
20          Brown contends that the ALJ erred in discounting his symptom testimony. The
21   Court agrees that substantial evidence does not support the ALJ’s reasoning.
22   I.     Background
23          With regard to his physical impairments, Brown testified that his knees and back
24   contribute to his inability to work. AR 40, 43. Brown explained that he has had back
25   surgery and three left-knee surgeries. AR 45, 47. He also explained that he needs a total
26   surgical replacement of his right knee because it has “no cartilage or meniscus.” AR 45.
27   As a result of his conditions, Brown explained that he is limited to lifting “maybe 20/30
28   pounds[,] 40 pounds.” AR 45. However, according to Brown, “[e]very time [he] lift[s]


                                                 -5-
 1   anything, it hurts,” and he is not capable of lifting multiple times over a two-hour period.
 2   AR 45, 53. Brown further testified that he limps, that he cannot “walk any long distance”
 3   because even short distances cause pain, and that he can stand for a maximum of “15/20
 4   minutes, maybe.” AR 45. He further stated that he can do landscaping work for two to
 5   three hours at most but that he needs one day to recover afterward. AR 53–54.
 6          The ALJ provided three reasons for discounting Brown’s symptom testimony:
 7   Brown exercised three times per week for one to two hours; Brown sought and received
 8   only conservative treatment for his back and knees; and Brown’s medical records are
 9   inconsistent with his claimed symptoms. AR 23–24. Brown argues that these reasons are
10   not supported by substantial evidence.
11   II.    Legal Principles
12          There is a two-step analysis for determining whether to credit a claimant’s symptom
13   testimony. Trevizo, 871 F.3d at 678. “First, the ALJ must determine whether the claimant
14   has presented objective medical evidence of an underlying impairment ‘which could
15   reasonably be expected to produce the pain or other symptoms alleged.’” Garrison, 759
16   F.3d at 1014 (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007)).
17   The claimant need not present objective evidence of the symptom itself (e.g., pain), or of
18   its severity. Id. (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second,
19   if “there is no evidence of malingering, ‘the ALJ can reject the claimant’s testimony about
20   the severity of her symptoms only by offering specific, clear and convincing reasons for
21   doing so.’” Id. at 1014–15 (quoting Smolen, 80 F.3d at 1281).
22   III.   Analysis
23          Here, the ALJ found that Brown had presented evidence of impairments that could
24   reasonably be expected to produce his symptoms. AR 21. The ALJ made no finding that
25   Brown was malingering. See AR 21. Therefore, the ALJ could reject Brown’s symptom
26   testimony only for specific, clear, and convincing reasons.
27          A.     Exercise
28          The ALJ cited to a treatment note made by one of Brown’s providers on April 6,


                                                -6-
 1   2017: “Michael current[ly] works out 3x times a week, 1 to 2 hours, [he] will work out and
 2   work on [his] diet weekly.” AR 616. According to the ALJ, this remark “indicates that
 3   [Brown] is quite active and is inconsistent with his allegations of disabling work
 4   limitations.” AR 23. An ALJ may rely upon a claimant’s daily activities to reject the
 5   claimant’s symptom testimony if the activities either contradict the symptom testimony or
 6   involve skills that could be transferred to the workplace. Orn v. Astrue, 495 F.3d 625, 639
 7   (9th Cir. 2007).
 8          Here, however, the cited record contains no details about Brown’s exercise
 9   activities. See AR 616. As a result, the ALJ had no basis for finding that Brown’s activities
10   conflict with or contradict his allegations of disabling pain. Nor is there any basis for
11   finding that Brown’s activities involve skills that could be transferred to the workplace.
12   See Trevizo, 871 F.3d at 682 (holding it was error to discount claimant’s symptom
13   testimony based on childcare activities where the record contained “almost no information”
14   about the activities).
15          There is evidence in the record that, at one time, Brown did weightlifting activities.
16   Conceivably, this could conflict with Brown’s complaints of knee and back pain.
17   However, neither the record cited by the ALJ nor the ALJ’s decision mentions that specific
18   activity, nor does the ALJ’s decision contain an explanation why that activity conflicts with
19   Brown’s alleged symptoms. See Garrison, 759 F.3d at 1014–15 (stating that the ALJ must
20   provide “specific, clear and convincing reasons” for rejecting claimant symptom testimony
21   (emphasis added) (citation omitted)). Therefore, the Court may not rely on Brown’s
22   weightlifting as support for the ALJ’s conclusion. See Luther, 891 F.3d at 875 (“A
23   reviewing court may only consider the reasons provided by the ALJ in the disability
24   determination and may not affirm the ALJ on a ground upon which he did not rely.”
25   (internal quotation marks and citation omitted)). Furthermore, it appears Brown’s exercise
26   may have consisted of low-impact cardiovascular activities, such as biking and swimming,
27   which are not at all inconsistent with his claimed knee and back impairments. See AR
28   1100 (treatment note dated March 31, 2017 (one week before the note relied upon by the


                                                 -7-
 1   ALJ) stating Brown was encouraged to engage in low-impact exercises such as biking and
 2   swimming).
 3          B.     Conservativeness of Treatment
 4          The ALJ discounted Brown’s symptom testimony because treatment of his right
 5   knee “remained conservative consisting of cortisone injections and pain medication.” AR
 6   24. An ALJ may discount a claimant’s testimony about the severity of her symptoms if
 7   her condition responds favorably to conservative treatment, see Parra v. Astrue, 481 F.3d
 8   742, 750–51 (9th Cir. 2007) (discounting symptom testimony where claimant’s knee pain
 9   was treated with over-the-counter pain medication), or if she fails to seek more aggressive
10   treatment for her allegedly severe condition, see Tommasetti v. Astrue, 533 F.3d 1035, 1039
11   (9th Cir. 2008) (discounting symptom testimony where claimant “did not seek an
12   aggressive treatment program”).
13          Brown’s case fits into neither circumstance. First, Brown’s knee pain was not
14   managed with conservative treatment. His medical records show that he suffered from
15   “severe varus knee osteoarthritis which has not responded to conservative measures,”
16   including cortisone and Orthovisc injections and pain medications such as Oxycodone,
17   Diclofenac, Nambumetone, and Medrol. AR 1707. Second, Brown sought aggressive
18   treatment. As the ALJ noted, Brown desired and agreed to a total replacement of his right
19   knee. AR 24, 1100. Although Brown’s hepatitis C has so far prevented this surgery from
20   taking place, the procedure can hardly be described as conservative. See AR 1100.
21          The ALJ recited certain facts from Brown’s treatment records, including that Brown
22   had normal strength and range of motion in his knees. AR 24. It is error for an ALJ to
23   selectively quote from a treatment record to reach a conclusion of non-disability. See
24   Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014). More generally, it is error to
25   isolate treatment notes without considering them “in the broader context of [the claimant’s]
26   impairment.” Attmore v. Colvin, 827 F.3d 872, 877 (9th Cir. 2016).       Here, the ALJ not
27   only failed to consider Brown’s condition and treatment records as a whole, she
28   cherrypicked the foregoing facts from the same treatment records stating that Brown’s knee


                                                -8-
 1   pain has not responded to conservative measures. See AR 1707–09. Therefore, the ALJ’s
 2   reasoning is not supported by substantial evidence.
 3          C.     Consistency of Medical Record
 4          The ALJ discounted Brown’s symptom testimony because “diagnostic imaging only
 5   revealed . . . minimal degenerative changes in the bilateral knees, which is inconsistent
 6   with [Brown’s] allegations of disabling pain.” AR 23. An ALJ may properly reject
 7   claimant symptom testimony based on inconsistencies between the testimony and relevant
 8   medical evidence. See Parra, 481 F.3d at 750 (holding ALJ properly rejected claimant’s
 9   complaints of knee pain based on medical records showing normal knee function).
10          Here, the ALJ’s analysis of the existing medical evidence is not supported by
11   substantial evidence.    It is error for an ALJ to support an unfavorable decision by
12   selectively quoting from a claimant’s medical records while ignoring entries that indicate
13   continued, severe impairment. Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir.
14   2001). Here, the ALJ’s remark came after discussion of records from March and May
15   2015. See AR 23 (citing AR 407–09, 414, 416, 495, 497, 1313). These records indicate
16   that Brown had “mild degenerative changes” in his knees and back. See AR 495–97.
17   However, the same records also indicate that Brown’s left knee had crepitus (grating or
18   popping sounds and sensations due to the presence of air) and an “extremely” limited range
19   of motion, and that Brown’s right knee had laxity (looseness of knee ligaments) and
20   subluxation (partial dislocation of the kneecap) and was positive for the anterior drawer
21   test (indicating an ACL injury). AR 409. The ALJ improperly ignored these notes. See
22   AR 23; Holohan, 246 F.3d at 1205, 1208 (holding ALJ erred by selectively reading
23   treatment records); Ghanim, 763 F.3d at 1164 (explaining that it is error to cherry-pick
24   from treatment records).
25          More broadly, “[w]hile ALJs obviously must rely on examples to show why they
26   do not believe that a claimant is credible, the data points they choose must in fact constitute
27   examples of a broader development to satisfy the applicable ‘clear and convincing’
28   standard.” Garrison, 759 F.3d at 1018 (emphasis in original). In other words, it is


                                                  -9-
 1   improper to “single[] out a few periods of temporary well-being from a sustained period of
 2   impairment and rel[y] on those instances to discredit” a claimant. Id. Here, the records
 3   describing Brown’s mild degenerative changes were created during a two-month period in
 4   early 2015. Although relevant, these examples are not representative of Brown’s condition
 5   as a whole.
 6          Between August 2015 and March 2017, Brown sought treatment for his knee pain
 7   at Sierra Vista Medical Group. The records for those visits consistently note that Brown
 8   suffered from severe knee impairments, and that Brown’s pain was not being managed with
 9   conservative treatment. AR 1126–29 (August 2015 note stating that Brown rated his pain
10   as a 7 out of 10, and that Brown received a cortisone injection for “right knee severe varus
11   osteoarthritis”), 1121–23 (October 2015 note stating that Brown rated his pain as a 7, and
12   that conservative treatment had thus far “failed”), 1118–20 (December 2015 note stating
13   that Brown rated his pain as a 7, and that Brown received an Orthovisc injection), 1115–
14   17 (February 2016 note stating that Brown rated his pain as a 6, and that Brown received a
15   second Orthovisc injection), 1111–14 (June 2016 note stating that Brown rated his pain as
16   a 6, and that Brown received a third Orthovisc injection), 1108–10 (September 2016 note
17   stating that Brown rated his pain as a 6, and that Brown was started on a new pain
18   medication, Tramadol), 1104–07 (November 2016 note stating that Brown had “tried
19   nonsteroidal anti-inflammatories, activity modification, and cortical steroid injections, and
20   physical therapy” without success); 1100–03 (March 2017 note stating that Brown would
21   be undergoing a surgical replacement of his right knee pending treatment of his hepatitis
22   C). In September 2017, a different provider noted that Brown was ambulating with a slight
23   limp and had crepitus, stability, and range-of-motion issues in both knees. AR 1887. These
24   records indicate a worsening of Brown’s knee conditions, yet the ALJ did not analyze them
25   before determining that Brown’s testimony is inconsistent with his medical records.
26          To summarize, the ALJ made two errors. The ALJ selectively quoted from Brown’s
27   medical records to downplay the severity of his knee condition. The ALJ then found those
28   selectively read records representative of Brown’s overall condition, when the record as a


                                                - 10 -
 1   whole indicates a higher level of severity. See Garrison, 759 F.3d at 1018. Therefore, the
 2   ALJ’s reasoning is not supported by substantial evidence.
 3                                          Conclusion
 4          The ALJ failed to provide specific, clear, and convincing reasons for rejecting
 5   Brown’s symptom testimony. This error was harmful. The ALJ found that Brown is
 6   capable of performing light work with some exertional and environmental limitations. AR
 7   20. However, the ALJ made no specific findings on Brown’s ability to perform the
 8   standing and walking requirements of light work. See AR 20–21. Contrary to the ALJ’s
 9   assumption, if Brown’s testimony is credited, he would be incapable of performing these
10   requirements. See AR 45, 53–54 (Brown’s testimony that he can stand for 15 to 20 minutes
11   at a time for up to three hours); Social Security Ruling 83-10, 1983 WL 31251, at *6 (Jan.
12   1, 1983) (stating that light work “requires standing or walking, off and on, for a total of
13   approximately 6 hours of an 8-hour workday”).
14          IT IS ORDERED that the decision of the Commissioner is reversed. This case is
15   remanded for reevaluation of Brown’s application. The Clerk of Court is directed to enter
16   judgment accordingly and close this case.2
17          Dated this 31st day of January, 2020.
18
19
20
21
22
23
24
25
26
27
     2
           Brown has raised another issue regarding the ALJ’s treatment of the opinions of the
28   non-examining agency physicians. Given the Court’s findings, review of that issue is
     unnecessary.

                                               - 11 -
